Citation Nr: 0621313	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) evaluated as 50 percent disabling 
effective from December 17, 2002 and as 30 percent disabling 
effective from October 1, 2005, to include the question of 
whether the rating reduction was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2003, 
March 2005, and July 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's hearing loss is not related to active 
service.

2.  The veteran's tinnitus is not related to active service.

3.  A May 2003 rating decision assigned a disability rating 
of 50 percent for PTSD effective December 17, 2002; a July 
2005 rating decision reduced the veteran's 50 percent rating 
to 30 percent effective from October 1, 2005.

4.  Sustained improvement of the veteran's service connected 
PTSD, under the ordinary conditions of life and work, had not 
taken place effective October 1, 2005.

5.  The veteran's PTSD is not currently manifested by 
suicidal ideation, obsessional rituals that interfere with 
routine activities, abnormal speech, near continuous panic or 
depression affecting his ability to function, spatial 
disorientation, neglect of person appearance and hygiene, or 
an inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service; nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  The reduction of the veteran's disability rating for PTSD 
from 50 percent to 30 percent from October 1, 2005 was not 
warranted, and the requirements for restoration have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.130, Diagnostic Code 9411 (2005).

4.  The criteria for an evaluation in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

With regard to the issue of whether the rating reduction from 
50 percent to 30 percent for PTSD was proper, the Board 
observes that in light of the favorable outcome of this 
appeal with respect to this issue, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  

With regard to the remaining issues on appeal, prior to 
initial adjudication of the veteran's claim, VA met all 
statutory and regulatory notice and duty to assist 
provisions.  A letter dated in January 2003 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The January 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

With respect to the issues of service connection for hearing 
loss and tinnitus, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the issue of increased evaluation for PTSD, 
since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See id..
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA PTSD examinations in 
February 2003 and February 2004. 38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected PTSD since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The February 2004 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

The Board concludes an examination is not needed for the 
issue of entitlement to service connection for hearing loss 
or tinnitus because the only evidence indicating the veteran 
had hearing loss or tinnitus in service is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim for service connection 
since it could not provide evidence of hearing loss or 
tinnitus in service.  

 As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service connection for hearing loss and tinnitus

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of either hearing loss or tinnitus is factually 
shown during service.  The Board concludes they were not.  

The veteran's service medical records are absent complaints, 
findings or diagnoses of hearing loss or tinnitus during 
service.  On the clinical examination for separation from 
service, the veteran's hearing was evaluated as normal.  On 
the Report of Medical History completed by the veteran in 
conjunction with his discharge examination, the veteran noted 
that he had never had hearing loss.  Thus, there is no 
medical evidence that shows that the veteran suffered from 
hearing loss or tinnitus during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1110, 1112, and 1137; 38 C.F.R. §§ 3.303, 
3.307 and 3.309(a).  Sensorineural hearing loss can be 
service-connected on such a basis.  However, the first 
showing of hearing loss was not until 2001, more than 20 
years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history of hearing loss or tinnitus 
reported between 1970 and 2001, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  However, no medical professional 
has ever related hearing loss or tinnitus to the veteran's 
military service.  Additionally, the lapse in time between 
the veteran's discharge from service and the first diagnosis 
of hearing loss and tinnitus also weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].    

The Board notes that the veteran has asserted that his 
hearing loss and tinnitus is the result of noise exposure 
during service, to include combat.  The Board cannot conclude 
that the veteran is a combat veteran as the record is void of 
any combat awards such as a Combat Infantryman Badge and the 
veteran's DD Form 214 shows his military occupational 
specialty (MOS) as a truck driver.  Thus, he is not entitled 
to the application of 38 U.S.C.A. § 1154(b) which provides 
that the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

However, even assuming for the sake of argument that the 
veteran had combat status and accepting that the veteran was 
exposed to noise and could have experienced auditory acuity 
during combat, 38 U.S.C.A. § 1154(b) provides that service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  As the veteran had 
normal hearing at separation and he specifically denied ever 
having had hearing loss, any hypothetical presumption of 
service connection has been rebutted.  

In summary, the evidence establishes no hearing loss 
disability during service, normal hearing at separation, no 
hearing loss disability within the initial post service year, 
no treatment or diagnosis of these problems until more than 
20 years after discharge from service, and no competent 
opinion that the veteran's hearing loss or tinnitus 
disabilities are most likely related to service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

III.	Increased rating for PTSD evaluated as 50 percent 
disabling effective from December 17, 2002 and as 30 
percent disabling effective from October 1, 2005, to 
include the question of whether the rating reduction 
was proper 

By a February 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective on August 25, 1998, the date of the veteran's 
claim.  In January 2001, the veteran filed for an increase in 
his PTSD rating which was denied in June 2001 and again in 
August 2002.  In December 2002, the veteran again filed for 
an increased rating for his PTSD.  By a May 2003 rating 
decision, the RO granted an increased rating to 50 percent.  
The veteran appealed this decision and during the appeal 
period issued additional rating decisions.  An August 2003 
rating decision determined that the veteran was incompetent 
for purposes of managing VA payments; a December 2003 rating 
decision again determined that the veteran was incompetent 
for purposes of managing VA payments; a March 2005 rating 
decision proposed a reduction in the disability rating for 
PTSD from 50 percent to 30 percent and determined that the 
veteran was competent for purposes of managing VA payments; 
and a July 2005 rating decision decreased the PTSD rating 
from 50 percent to 30 percent. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  Prior to reducing a veteran's disability 
rating, VA is required to comply with several VA regulations 
applicable to all rating-reduction cases regardless of the 
rating level or the length of time that the rating has been 
in effect.  Generally, when reduction in the evaluation of a 
service-connected disability is contemplated and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In the advance written 
notice, the beneficiary will be informed of his right for a 
pre-determination hearing, and if a timely request for such a 
hearing is received (i.e., within 30 days), benefit payments 
shall be continued at the previously established level 
pending a final determination. 38 C.F.R. § 3.105(i)(1).

The RO properly complied with 38 C.F.R. § 3.105(e) pertaining 
to reductions as the RO furnished a letter to the veteran 
notifying him of the proposed reduction in a March 2, 2005 
letter, and he had 60 days in which to respond.  The 
reduction was not effectuated until October 1, 2005.  Thus, 
all due process requirements have been met under this 
provision.

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

The veteran's PTSD is currently evaluated as 30 percent 
disabling pursuant to a General Rating Formula for evaluating 
psychiatric disabilities other than eating disorders.  Under 
that criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  Rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

As noted above, the evidence shows that the veteran was 
awarded a 50 percent rating for his service-connected PTSD in 
May 2003, effective from December 17, 2002.  Since this 
rating was not in effect for five years at the time that the 
reduction took effect in October 2005, the special criteria 
governing ratings in effect for at least five years do not 
apply.  In this case, then, the RO properly applied the 
regulations regarding the procedure for reductions in 
ratings.  The question that remains is whether the evidence 
on which the reduction was based supported the reduction.

If there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  38 
U.S.C.A. § 5107(a).  In other words, the reduction in the 
veteran's disability rating would have to have been supported 
by a preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown v. Brown, 5 Vet. App. 
413, 420-421.

According to the February 2003 VA examination report, the 
veteran described severe intrusive recollections; moderate 
exposure distress to Vietnam cues; avoidance of thoughts and 
feelings about Vietnam; mild to moderate physiological 
reactivity; moderate avoidance of activities or situations 
that would remind the veteran of Vietnam; moderate loss of 
interest in activities; mild estrangement only from family; 
moderately restricted affect; moderate sleep difficulties; 
moderate irritability; severe difficulties with 
concentration; moderate hypervigilance; and moderate startle 
response.  The mental status examination demonstrated 
adequate grooming; depressed mood; below normal speech, 
fluency, and articulation; and somewhat constricted affect.  
The examiner noted that the veteran was oriented to person, 
place, time, and situation.  There was no evidence of 
suicidal or homicidal ideation and no delusions or ideas of 
reference during examination.  However, the veteran was noted 
to manifest paranoid ideation and there was a question of 
whether the veteran had been experiencing auditory 
hallucinations.  The veteran's thought processes were noted 
to be goal directed, logical and mostly coherent but judgment 
for hypothetical situations was mildly impaired.  Remote 
memory was intact, but short-term memory recall was impaired.  
The veteran was diagnosed with anxiety disorder, not 
otherwise specified, with symptoms of obsessive-compulsive 
disorder; generalized anxiety disorder; PTSD, somewhat 
related to military service; Depression, not otherwise 
specified; and alcohol and cannabis dependence in remission.  
A GAF of 50 was assigned.

The examiner noted finding severe impairment from an 
occupational point of view and moderate impairment from a 
social functioning viewpoint.  The examiner described the 
relationship between all diagnoses as "interrelated" and 
also noted a cognitive slowness likely related to years of 
substance abuse.  The examiner opined that the veteran was 
probably not competent for VA purposes of being able to 
manage his benefit payments in his own best interest. 

The prognosis for improvement was noted to be guarded due to 
the veteran's cognitive slowness which presented difficulty 
with traditional forms of counseling and psychotherapy.

According to the February 2004 VA examination, the veteran 
reported nightmares, recurrent thoughts and worries about 
whether he killed anyone while in Vietnam and physical 
effects as the result of exposure to toxic substances.  The 
veteran also reported flashbacks; increased irritability; 
some loss of interest; occasional anxiety and depression; and 
hypersensitivity.  The veteran noted some improvement in his 
anxiety when around people.  The mental status examination 
demonstrated appropriate hygiene.  There was no evidence of 
impairment of thought process or communication; impairment of 
judgment; hallucinations; suicidal ideation; paranoia, 
delusions; or psychomotor slowing.  Cognitive functions were 
noted to be grossly intact although intellectual functions 
appeared to be within the low average range of intelligence.  
The veteran's affect appeared to be appropriate and his mood 
was described as "pretty good."

The examiner noted that although the veteran was service 
connected for PTSD, this diagnosis seemed, at best, tentative 
and stated that the symptoms exhibited might not be 
sufficient to meet the DSM-IV criteria for the diagnosis of 
PTSD.  In addition, the examiner noted that a diagnosis of 
anxiety disorder NOS might better account for the symptoms 
described by the veteran.  Further, the examiner noted that 
while the veteran had been determined to be incompetent, 
there was no indications to support this position during the 
interview either cognitive or behaviorally.  

The examiner noted that he did not believe that one could 
accurately tease out how much of the veteran's disability was 
due to cognitive impairment and how much was due to PTSD.  
The examiner diagnosed anxiety disorder, not otherwise 
specified.  A GAF of 60 was assigned.

The Board notes that the veteran has been assigned GAF scores 
ranging from 50 to 60 based upon his psychiatric impairment.  
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or social functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See DSM-IV at 44-47.  
While a GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

In reducing the veteran's disability rating, the RO focused 
primarily on the February 2004 VA examination.  In fact, the 
only other comprehensive, assessment of the veteran's mental 
condition of record is a September 2003 Report of Field 
Examination which, despite the fact that the veteran was 
noted to be alert and oriented, able to communicate 
effectively, and able to care for himself, noted there was 
little or no potential for improvement; and that the veteran 
required minimal care and supervision for the remainder of 
his life.         

Based on the evidence of record, the veteran's psychiatric 
symptoms have varied significantly from February 2003 to 
February 2004.  The evidence of record also shows that in 
February 2003, the veteran reported social isolation and that 
he did not drive any longer.  However, in February 2004, the 
veteran reported that he lived with his girlfriend, visited 
buddies, and was able to take care of his daily needs 
including driving cooking, and doing household chores.   

Considering the nature of the veteran's disability, and with 
only one VA examination to provide a basis for a reduction so 
close in time to a VA examination in which the veteran's 
condition was noted to have deteriorated substantially, the 
Board certainly cannot conclude that sustained improvement of 
the veteran's psychiatric disability has taken place such 
that the preponderance of the evidence supports the 
reduction.  Accordingly, the reduction is not warranted, and 
the 50 percent rating is restored.

That being said, the Board concludes that the veteran's 
symptoms do not approach the severity contemplated for the 70 
percent rating.  

The veteran contends that he is entitled to a 70 percent 
evaluation based on his PTSD examination conducted on 
February 25, 2003.  However, when, as here, the veteran is 
requesting a higher rating for an already established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  While the most recent examination is 
not necessarily and always controlling; consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

As set forth above, the criteria for a 70 percent rating are 
met when the veteran experiences occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, and thinking or mood; 
which is clearly not demonstrated in this case.  

In this case, as noted above, the veteran's psychiatric 
symptoms varied significantly from the February 2003 to 
February 2004.  In a June 2006 informal hearing presentation, 
the veteran contended that he is depressed, has panicky 
feelings which cause him to be unable to function, is easily 
provoked, has feelings of violence, is irritable, neglects 
his personal appearance, is unable to work, and cannot have 
an effective relationship with a woman.

However, the medical evidence indicates that at no time at 
either the February 2003 or February 2004 examinations did 
the veteran exhibit suicidal or homicidal ideation, spatial 
disorientation, or inability to maintain personal hygiene; 
and he was fully oriented to person, place, and time at both 
examinations.  

While the veteran's speech at the February 2003 examination 
was noted to be below normal in fluency and articulation, no 
speech problems were noted at the February 2004 examination.  
While the February 2003 examination report indicated that the 
veteran experienced depression and anxiety, at the more 
recent VA examination, the veteran reported only occasional 
anxiety and depression.  While the February 2003 examiner 
noted that the veteran had paranoid ideation, the February 
2004 examiner noted no indications of paranoia, delusions, or 
psychomotor ideations.  

The Board notes that the February 2003 examiner noted that 
the veteran manifested some ritualistic behavior described as 
counting floor tiles and counting windows.  In addition, at 
both examinations the veteran reported irritability.  The 
February 2003 examiner noted that the veteran's impaired 
impulse control consisted of "flying off the handle" 
resulting in yelling, screaming, and cussing; and the 
February 2004 examiner noted that the veteran endorsed 
aggressiveness.  While these are symptoms contemplated by the 
70 percent rating, the record indicates that the veteran's 
PTSD symptoms, as a whole, and especially later in the appeal 
period, are more indicative of a 50 percent rating.

The Board also notes that while the February 2003 noted a 
finding of severe impairment from an occupational point of 
view and moderate impairment from a social functioning 
viewpoint, and the September 2003 Field Examiner stated that 
there was little or no potential for improvement; and that 
the veteran required minimal care and supervision for the 
remainder of his life, the February 2004 examiner noted that 
there was no indications to support the position that the 
veteran was incompetent, either cognitive or behaviorally.  

In addition, the veteran has demonstrated that he is able to 
maintain relationships and to take care of his daily personal 
and household needs.  As noted above, in February 2004, the 
veteran reported that he lived with his girlfriend, visited 
buddies, and was able to take care of his daily needs 
including driving, cooking, and doing household chores.  In 
addition, in a letter received in September 2003, the veteran 
stated that he felt completely competent to handle his own 
affairs and money.  He reported that he received very little 
money but managed to keep his bills paid up.  He also noted 
that he takes care of a home and his yard.        

With consideration of all of the relevant current evidence of 
record, to include VA treatment records and the February 2003 
and February 2004 VA examinations, along with the two GAF 
scores noted above, the Board finds that the veteran's PTSD 
is not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, thinking, or mood.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of his 
PTSD are those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus (on a direct 
basis) is denied.

Entitlement to restoration of a 50 percent rating for PTSD is 
granted.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied. 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


